DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 108474223 A (CN 4223).
Regarding claim 1, CN 4223 discloses a central locking device for door locks of a motor vehicle 1 (Fig. 1) comprising a control device (ECU, abstract) and, connected thereto, locking couplings (inherent) in the door locks, and further comprising an accident detection device for determining an accident situation of the motor vehicle and for transmitting an accident situation signal to the control! device wherein, upon receiving the accident situation signal, the control device is set up to switch the locking couplings to the locked status for a defined period of time and then to switch them to the unlocked status.  CN 4223 states (attached machine translation):
when the collision is detected, the collision sensor SW12 sends collision detection signal to the control unit ECU. then, control unit ECU controlling and driving of all door locking and unlocking motor 14 to start the unlocking operation so that the locking and unlocking mechanism for switching to the unlocked state after a predetermined length of time from receiving the collision detection signal. detecting the predetermined time from collision of lock and unlock motor 14 of unlocking drive control carried out length can account from a collision to the vehicle stop condition length according to the needs of the typical time required for setting. For example, the predetermined length of time can be set to 30 seconds. through the control after a predetermined time length and drive the lock and unlock motor 14 so as to start the unlocking operation and can prevent the car door from being opened accidentally, so as to prevent the passenger reaches the stop state before being thrown from the door of the vehicle.
Regarding claim 5, CN 4223 discloses a motor vehicle, comprising an accident detection device for determining an accident situation for the motor vehicle, a central locking device according to claim 1, and at least one vehicle door that is provided with a locking coupling (Fig. 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108474223 A (CN 4223).
Regarding claims 2-3, CN 4223 suggests 30 seconds delay.  However, it would have been obvious to one of ordinary skill in the art that to choose any length of time such as 2 to 15 sec or 5 to 10 sec as desired.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108474223 A (CN 4223) in view of CN 105121765 A (CN 1765). 
Regarding claim 4, CN 4233 fails to disclose that  the control device is coupled to an accelerometer, and once the accident situation signal has occurred, the locking couplings are unlocked if the accelerometer determines that the vehicle is at rest.  However, in the same field of endeavor, CN 1765 teaches detecting whether the vehicle has stopped after a collision by using an accelerometer.  Therefore, it would have been obvious for one of ordinary skill in the art to use this teaching in the CN 4233 because it is safer to unlock the door after the vehicle stop has stopped and accelerometer is conventional in detection a vehicle motion.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
09 Feb 22